Citation Nr: 1241839	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-39 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to service connection for hypertension and erectile dysfunction, to include as due to herbicide exposure, and posttraumatic stress disorder (PTSD).  Although the Veteran perfected an appeal with respect to the issue of entitlement to service connection for PTSD, that matter was resolved by an October 2010 rating decision which granted service connection for that claimed disability.  The Board has limited its consideration accordingly.

In December 2011, the Veteran withdrew his request for a videoconference hearing before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board points out that the issue of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, was raised by the Veteran in a December 2011 statement.  This matter is referred to the originating agency for appropriate action.

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.





FINDING OF FACT

Erectile dysfunction was not present during active service and is not etiologically related to the Veteran's service.


CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for erectile dysfunction, to include as due to herbicide exposure.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in June 2008, prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records and pertinent post-service medical records have been obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his claim, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  In this regard, the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is competent evidence of the post-service presence of erectile dysfunction, but there is no evidence of the disease in service, no competent evidence of an event or injury resulting in current erectile dysfunction, and no indication that the disability may be associated with the Veteran's active service.  As he has not presented a prima facie case for service connection for erectile dysfunction, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claim.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243  (Nov. 2, 1999).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has erectile dysfunction due to exposure to herbicides during his service.  Specifically, he contends that while serving aboard the USS Samuel N. Moore, (DD-747) in the South China Sea in 1966, his ship was ordered to travel up the Saigon River, which he considers to be "brown water."  He also submitted a press release which states that on November 28, 1965, his ship was visited by representatives of the Vietnamese 52nd Ranger Battalion.

With regard to the Veteran's contention that he was exposed to herbicides during his ship's operation on the Saigon River in 1966, which he considers to be "brown water," the Board has reviewed the VA Compensation & Pension Service's "Vietnam Era Navy Ship Agent Orange Exposure Development Site" list which was most recently updated in November 2012.  However, the USS Samuel N. Moore is not listed as a confirmed "brown water" vessel.

With regard to the Veteran's exposure to herbicides in November 1965, in May 2009, the U.S. Joint Services Records Research Center issued a memorandum which confirmed that on November 28, 1965, while in Vung Tau, Republic of Vietnam, the Veteran's ship was honored by a visit from the Commander and Staff of the 52nd Vietnamese Ranger Battalion.  However, as previously stated, service aboard a ship that anchored in an open deep-water harbor, such as Vung Tau, does not constitute inland waterway service or qualify as docking to the shore.  Accordingly, the Veteran's exposure to herbicides is not presumed.

Moreover, erectile dysfunction is not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

With regard to service connection for erectile dysfunction on a direct basis, the Veteran's service treatment records include numerous reports of examination dated from September 1961 to August 1974 which are negative for any reports or diagnosis of erectile dysfunction.  With the exception of diagnoses of an asymptomatic left small varicocele, these reports reflect normal genitourinary examinations.

VA treatment records include a December 2009 report which reflects a diagnosis and treatment of erectile dysfunction, but none of these records shows that the Veteran's current erectile dysfunction is related to his active military service. 
The Board notes that there is no competent evidence of record substantiating the Veteran's claim that his erectile dysfunction is etiologically related to his service.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the lay evidence submitted by the Veteran in the form of his correspondence to VA in which he alleges that his current erectile dysfunction is related to his service.

The Veteran has asserted that his present erectile dysfunction is related to his service. A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328   (1997).  In this regard, the Board notes that the Veteran has not contended that his erectile dysfunction was present in service and has continued ever since.  In addition, the claims file does not contain any competent opinion relating the Veteran's erectile dysfunction to his service, and there is simply no evidence implying any relationship between his erectile dysfunction and service as explained above.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's erectile dysfunction was not present in service, and the Veteran's current erectile dysfunction is not related to his active service.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for erectile dysfunction, to include as a result of exposure to herbicides, is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for hypertension is decided.

The Veteran contends that he has hypertension that is related to his service-connected PTSD.  In July 2008, his VA psychologist related his hypertension to his PTSD.  The Board finds that the Veteran has submitted a prima facie case for secondary service connection and should be afforded a VA examination to determine whether he has such a disorder as secondary to the service-connected PTSD, as he asserts.  See, 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's hypertension, to include all pertinent VA records for the period since October 2010.

2.  Then, the Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of any hypertension present during the period of this claim.

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder  must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the Veteran's pertinent history and the examination results, the examiner should state a medical opinion with respect to any hypertension present during the period of this claim as to whether there is a 50 percent or better probability that the hypertension was caused or permanently worsened by the Veteran's service-connected PTSD.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


